Exhibit 12.2 United Air Lines, Inc. and Subsidiary Companies Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges and Preferred Stock Dividend Requirements Successor Predecessor Nine Months Period from Period from Ended February 1 to January 1 to (In millions) September 30, September 30, January 31, 2007 2006 2006 Earnings: Earnings before income taxes & adjustments for minority interest and equity earnings in affiliates $ 814 $ 155 $ 22,620 Add (deduct): Fixed charges, from below 683 731 64 Distributed earnings of affiliates 2 3 - Amortization of capitalized interest - - 1 Interest capitalized (14 ) (10 ) - Minority interest (2 ) - - Earnings as adjusted $ 1,483 $ 879 $ 22,685 Fixed charges: Interest expensed and capitalized and amortization of debt discounts and issuance costs (a) $ 506 $ 507 $ 42 Portion of rental expense representative of the interest factor 177 224 22 Fixed charges, as above 683 731 64 Preferred stock dividend requirements (pre-tax) (b) 13 11 - Fixed charges including preferred stockdividends $ 696 $ 742 $ 64 Ratio of earnings to fixed charges 2.17 1.20 354.45 Ratio of earnings to fixed charges and preferreddividend requirements 2.13 1.18 354.45 (a) Amortization of debt discounts includes amortization of fresh-start valuation discounts. (b) Successor Company 2007 dividends were adjusted using an estimated 2007 effective tax rate of approximately 43%. Preferred dividend requirements were nonexistent for the Predecessor Company as push down accounting was not applied prior to the adoption of fresh-start reporting.
